ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                           People v. Lomax, 2012 IL App (1st) 103016




Appellate Court            THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellant, v.
Caption                    MARIO LOMAX, Defendant-Appellee.



District & No.             First District, Sixth Division
                           Docket No. 1-10-3016


Filed                      June 29, 2012
Rehearing denied           August 7, 2012


Held                       The grant of defendant’s motion to quash his arrest and suppress evidence
(Note: This syllabus       was reversed where the warrantless entry of defendant’s residence was
constitutes no part of     justified under the emergency aid exception to the warrant requirement
the opinion of the court   based on multiple 911 calls about shots fired at a particular location and
but has been prepared      the reasonable belief that there was an emergency at that location
by the Reporter of
Decisions for the
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of Cook County, No. 09-CR-8588; the
Review                     Hon. Marcus Salone, Judge, presiding.



Judgment                   Reversed and remanded.
Counsel on                 Anita M. Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg, Janet
Appeal                     C. Mahoney, and Nancy Colletti, Assistant State’s Attorneys, of counsel),
                           for the People.

                           Abishi C. Cunningham, Jr., Public Defender, of Chicago (Harold J.
                           Winston, Assistant Public Defender, of counsel), for appellee.


Panel                      PRESIDING JUSTICE GORDON delivered the judgment of the court,
                           with opinion.
                           Justice Lampkin concurred in the judgment and opinion.
                           Justice Garcia dissented, with opinion.



                                            OPINION

¶1          After being charged with eight counts of unlawful use of a weapon by a felon and one
        count of being an armed habitual criminal, defendant Mario Lomax (defendant) filed motions
        to quash the arrest and suppress evidence claiming that the police did not have the authority
        to enter and search his home without a warrant. After the suppression hearing, the court
        granted defendant’s motions. The State filed a motion to reconsider, which it later
        supplemented, and the court denied the State’s motion. The State appeals. We reverse.

¶2                                       BACKGROUND
¶3          On May 7, 2009, the State charged defendant with eight counts of unlawful use of a
        weapon by a felon, pursuant to section 24-1.1 of the Criminal Code of 1961 (720 ILCS 5/24-
        1.1(A), (E) (West 2008)) and one count of being an armed habitual criminal, pursuant to
        section 24-1.7(a) (720 ILCS 5/24-1.7(a) (West 2008)). Defendant subsequently filed motions
        to quash arrest and suppress evidence on October 22, 2009, arguing that his right to
        protection from unlawful searches and seizures, pursuant to the fourth amendment of the
        United States Constitution and article I, section 6, of the Illinois Constitution, had been
        violated. U.S. Const., amend. IV; Ill. Const. 1970, art. I, § 6. The court held a suppression
        hearing on June 29, 2010, at which Chicago police officer Andrew Thomas gave the
        following testimony.

¶4                                 I. Officer Thomas’s Testimony
¶5          Officer Thomas testified that, on April 25, 2009, he and his partner were directed to a
        “two flat multiunit” building on South Wells Street in response to multiple calls to 911 from
        citizens claiming that gunshots had been heard. Officer Thomas testified that his incident
        report did not state whether the 911 calls had provided a specific unit number at the South

                                                 -2
                                                  2-
     Wells address, but he testified that the calls had specifically stated that the shots had been
     fired in and around the “first floor rear” unit of the building. Officer Thomas testified that
     the calls stated that people had heard shots fired both inside and outside of the first-floor rear
     unit and that a door to the first-floor rear unit had been loudly slammed. The officer further
     testified that none of the calls had identified a shooter. Officer Thomas testified that the 911
     dispatcher continued receiving calls after Officer Thomas and his partner began driving
     toward the South Wells Street address. Officer Thomas testified that he and his partner tried
     to arrive at the building as quickly as possible and that they arrived at the building within two
     to three minutes after receiving the first dispatch call. Officer Thomas described this as a
     fairly quick response time. Officer Thomas testified that he and his partner were concerned
     about the serious nature of the calls and that they knew that they needed to arrive at the
     address as quickly as possible because people might be hurt or in danger.
¶6       Officer Thomas testified that, upon arriving at the building, he and his partner
     approached the door to defendant’s apartment, which was the “first floor rear” unit, and he
     knocked and announced that he and his partner were Chicago police officers. A child
     between the ages of two to four answered the door, and the officers observed an area inside
     the apartment. Officer Thomas testified that he observed two adult women and three small
     children. When asked about the children’s ages, Officer Thomas testified that he could not
     determine exactly how old they were, but speculated that they were most likely between the
     ages of two to four.
¶7       Officer Thomas testified that he told the five individuals to exit the apartment without
     asking them any questions. Immediately after they exited, Officer Thomas observed
     defendant and told him to exit the apartment. Officer Thomas testified that he told the
     occupants to exit the apartment because of the serious nature of the call. Officer Thomas did
     not observe anyone inside the apartment who was in distress, injured, or in need of medical
     attention and did not observe any contraband. Officer Thomas and his partner entered the
     apartment to perform a “visual safety check” to ensure that no one had been shot. There is
     no issue that the subject apartment belonged to defendant.
¶8       The officers searched the bedrooms, bathroom, and main room of the apartment. Officer
     Thomas testified that in his search of one of the bedrooms, he observed body armor, a pistol
     holster, pistol belt, and pistol ammunition. Officer Thomas testified that his partner told him
     that he observed a pistol in the main room of the apartment. Defendant was then taken into
     custody as the officers conducted a search of the outside of the building. Officer Thomas
     testified that he observed four spent shell casings on the ground outside of defendant’s
     apartment.
¶9       Officer Thomas admitted that he and his partner did not have a warrant to search the
     apartment and did not receive consent to enter or search the apartment. Officer Thomas
     testified that he ordered the occupants to exit the apartment and then conducted a search
     without a warrant because of the serious nature of the 911 calls. He testified that he was
     worried that someone inside may have been shot and in need of aid. He testified that he
     conducted the search pursuant to public safety concerns, and that because the police
     department had received numerous calls complaining of shots fired, he was concerned that
     someone was hurt.

                                                -3
                                                 3-
¶ 10        The trial court granted defendant’s motions to suppress evidence and quash the arrest.
       The trial court found that the officers failed to ask the occupants any questions about whether
       they had made the 911 calls or if anything was wrong before entering the apartment. The trial
       court further found that the entry was improper because the officers did not receive consent
       to enter from any occupant, nor did they immediately observe any evidence that an
       emergency was in progress or that anyone was in distress. The trial court stated that multiple
       calls to 911 were not enough to allow police officers to conduct warrantless searches of
       drawers and crawl spaces. The trial court further stated: “So the officer says he responds to
       a call of shots fired. Maybe it’s a legitimate call, maybe not. There are a number of calls that
       talk about reports coming from [the address]. At least one of them is more specific according
       to the Officer’s testimony. One takes him directly to the apartment in which the defendant
       is located. Based upon this number of calls, it’s now okay for the police to go through your
       underwear drawer. Let’s search. Who knows. Because we have got this call. *** And maybe
       somebody is in the crawl space.” Later, at the reconsideration hearings, the prosecutor
       offered to proffer that, if Officer Thomas were called to testify, he would testify that he and
       his partner did not search through drawers or crawl spaces. The trial court further found that
       the children, at most, acquiesced to the officers’ command to exit the apartment. The trial
       court concluded that the officers’ actions did not appropriately meet the balance of interests
       required to allow a warrantless entry and search, in light of the factual situation presented in
       the case.

¶ 11                                  II. Reconsideration Hearings
¶ 12        On July 26, 2010, a hearing was held, and the State requested leave to file a motion to
       reconsider the court’s rulings on the motions to quash the arrest and suppress evidence. The
       trial court found that the police had no basis for selecting defendant’s apartment based upon
       the evidence provided at the suppression hearing, because Officer Thomas and the parties
       had described the building as “multiunit.” Based upon the use of that term, the trial court
       concluded that it had been led to believe that the building contained at least 12 units.1 The
       trial court reviewed the hearing transcript and concluded the police had no reason for
       selecting the first-floor rear apartment based on Officer Thomas’s description of the building.
       The trial court did not address the fact that Officer Thomas testified that callers had identified
       the first-floor rear unit as the location of the complained of gunshots.
¶ 13        In response, the State produced a photograph purportedly of the building to show that the
       police were justified in determining that defendant’s apartment was the one referred to as the
       “first floor rear” unit in the 911 calls. Upon viewing the photograph, the trial court admitted
       that the building’s layout was different than it had been led to believe based on Officer
       Thomas’s testimony. The trial court criticized the use of the term “multiunit” by Officer
       Thomas and stated that Officer Thomas should have used the term “two-flat” without adding
       “multiunit.” The trial court stated that knowing the building’s layout made a “world of
       difference” to its decision regarding the officers’ selection of defendant’s apartment.


               1
                   As we noted, Officer Thomas testified that the building was a “two flat multiunit” building.

                                                      -4
                                                       4-
       However, the trial court pointed out that the photograph was not in evidence and could not
       be considered in the motion for reconsideration.
¶ 14       The State filed its motion after the hearing, and on August 20, 2010, the State filed a
       supplemental motion to reconsider. Both the State’s original and supplemental motions to
       reconsider were predicated on the emergency aid exception to the warrant requirement of the
       fourth amendment to the United States Constitution and article 1, section 6 of the Illinois
       Constitution. On August 23, 2010, the State argued its motion to reconsider, claiming that
       the emergency aid exception applied to the search in this case. The State argued that the 911
       calls provided a sufficient, objective belief that an emergency was in progress, necessitating
       immediate police response, and that the unit where the emergency existed was the first-floor
       rear unit that belonged to defendant. The State argued that the emergency aid exception
       exists because if immediate police action will prevent injury or death to citizens, that
       consideration will outweigh the “inconvenience” of warrantless police entry into a residence.
       The State argued that Officer Thomas and his partner were justified in believing that their
       entry into defendant’s residence was necessary to prevent injury or death. The State further
       argued that the officers only conducted a plain view search of the apartment and that the
       officers did not look in any drawers, crawl spaces, or other closed-off locations, and that
       everything in plain view is admissible under the emergency aid exception. The State offered
       to proffer that, if Officer Thomas were called to testify at trial, he would testify that neither
       he nor his partner opened any drawers or crawl space doors.
¶ 15       The trial court found that the testimony of Officer Thomas was inconclusive about why
       he and his partner chose to only investigate defendant’s apartment to the exclusion of the
       other apartments. The trial court therefore found no “objective basis” for the police to select
       defendant’s apartment and denied the State’s motion. The trial court found that an objective
       basis could have been established simply by asking the occupants questions before ordering
       them to vacate the apartment. The trial court further found that, although it appreciated the
       need for the police to act promptly when responding to 911 calls, allowing the police to
       conduct a warrantless search of a dwelling based upon the information available to the
       officers in this case would not be “good law.” The trial court also doubted whether a
       response time of two to three minutes could be considered “prompt.” The State appeals.

¶ 16                                       ANALYSIS
¶ 17      On appeal, the State claims that the officers’ actions were justified by the emergency aid
       exception to the warrant requirement and that the trial judge made improper findings of fact.

¶ 18                                   I. Standard of Review
¶ 19       In reviewing a trial court’s ruling on motions to suppress evidence and quash arrest, a
       reviewing court must consider questions of both law and fact. People v. Jones, 215 Ill. 2d
       261, 267 (2005). Findings of historical fact may only be overturned if such findings run
       counter to the “manifest weight of the evidence.” Jones, 215 Ill. 2d at 268. “A judgment is
       against the manifest weight of the evidence only when an opposite conclusion is apparent or
       when findings appear to be unreasonable, arbitrary, or not based on evidence.” Bazydlo v.

                                                 -5
                                                  5-
       Volant, 164 Ill. 2d 207, 215 (1995). This deferential standard of review exists because the
       trial court is in a superior position to determine and weigh the credibility of the witnesses,
       observe witnesses’ demeanor, and resolve conflicts in their testimony. Jones, 215 Ill. 2d at
       268. The reviewing court is free to make its own assessment of the facts when drawing legal
       conclusions on the issues presented. Jones, 215 Ill. 2d at 268. Therefore, this court reviews
       de novo the ultimate question of whether or not the motions to quash arrest and suppress
       evidence should have been granted. Jones, 215 Ill. 2d at 268. De novo consideration means
       we perform the same analysis that a trial judge would perform. Khan v. BDO Seidman, LLP,
       408 Ill. App. 3d 564, 578 (2011).

¶ 20                             II. The Trial Court’s Factual Findings
¶ 21        The State argues that certain factual findings by the trial court run contrary to the
       manifest weight of the evidence and must be reversed. Specifically, the State argues that the
       trial court based its decision in part on the belief that the police officers searched through
       drawers and crawl spaces at defendant’s apartment and that the police had no reason to select
       defendant’s apartment as the source of the gunshots.
¶ 22        At the suppression hearing, the trial court remarked that at least one of the 911 calls led
       Officer Thomas “directly to the apartment in which the defendant is located.” Months later,
       at the hearing during which the State petitioned for leave to file its motion to reconsider, the
       trial court found that it had “failed to hear any objective basis for concluding that the call for
       service was directed to the apartment that the officer directed the occupants out of.” The
       court did not reconcile this finding with its previous statement that Officer Thomas testified
       that at least one call directed them to defendant’s apartment; the court did not find the
       officer’s testimony unreliable nor did it acknowledge its previous finding.
¶ 23        At the suppression hearing, the trial court restated the facts of the case and included a
       statement that the police went through drawers and looked in crawl spaces when there is
       nothing in the record to support this finding. Nothing in the record suggests that the police
       officers did anything more than perform a plain view safety search. There is no evidence in
       the record that the police opened up any drawers or crawl spaces. The record is not very
       informative about the extent of the officers’ search, but the only indication in the record that
       suggests drawers and crawl spaces had been searched comes from the trial court’s erroneous
       factual findings. Neither party ever argued that anything beyond a plain view search had
       occurred. The trial court had no reason to rely on a finding of fact that the court assumed
       without evidentiary support. See Wade v. City of North Chicago Police Pension Board, 226
       Ill. 2d 485, 507-08 (2007) (finding that the trial court’s conclusions regarding the credibility
       of an expert witness were against the manifest weight of the evidence because the witness’
       conclusions were not based upon “relevant, material evidence that was key under the
       circumstances of the case” (internal quotation marks omitted)).
¶ 24        The dissent finds that the trial court’s statement at the first hearing about going through
       drawers and crawl spaces was nothing more than a hypothetical statement. Infra ¶ 90.
       However, at the reconsideration hearing, the prosecutor offered to proffer that Officer
       Thomas, if called to testify, would specifically deny searching through drawers and crawl


                                                  -6
                                                   6-
       spaces because the State believed that the trial court did rely on such a finding. In effect, the
       prosecutor was attempting to correct an erroneous factual finding. There was no reason for
       a proffer to correct a hypothetical. In addition, the record indicates that the trial court
       misunderstood the layout of the South Wells building and how Officer Thomas was directed
       to the first-floor rear apartment. A reasonable person could conclude that the trial court
       misunderstood other parts of Officer Thomas’ testimony as well.
¶ 25       For these reasons, we find that the trial court’s factual findings were against the manifest
       weight of the evidence and we will review the denial of the motions de novo.

¶ 26                              III. The Emergency Aid Exception
¶ 27        The fourth amendment to the United States Constitution secures the right of citizens to
       be “secure in their persons, houses, papers, and effects against unreasonable searches and
       seizures.” (Emphasis added.) U.S. Const., amend. IV; see also Elkins v. United States, 364
       U.S. 206, 213 (1960) (holding that the fourth amendment applies to state officials through
       the fourteenth amendment). The central requirement of fourth amendment analysis is
       reasonableness. Illinois v. McArthur, 531 U.S. 326, 330 (2001). Specifically, courts must
       examine whether the totality of the circumstances surrounding the particular invasion of the
       citizen’s person or property was reasonable. Jones, 215 Ill. 2d at 268. The United States
       Supreme Court has held that the fourth amendment establishes “rules and presumptions
       designed to control conduct of law enforcement officers” which may violate citizens’ rights
       against improper search and seizure. Jones, 215 Ill. 2d at 269 (quoting McArthur, 531 U.S.
       at 330).
¶ 28        Generally, a search is unreasonable if it is not done pursuant to a warrant supported by
       probable cause. Jones, 215 Ill. 2d at 268. However, exceptions to the warrant requirement
       exist, and the totality of circumstances can render a warrantless search reasonable under the
       fourth amendment. McArthur, 531 U.S. at 330. When determining whether a warrantless
       search is reasonable, courts must balance the legitimate promotion of government interests
       against the intrusion of fourth amendment principles. Jones, 215 Ill. 2d at 269; People v.
       Ramos, 353 Ill. App. 3d 133, 148 (2004). See also United States v. Knights, 534 U.S. 112,
       121 (2001) (holding that lower standards than those normally required by the fourth
       amendment are allowed when the balancing of government and private interests makes such
       lessened standards reasonable).
¶ 29        One example of a search for which a warrant is not required is a search made pursuant
       to the emergency aid exception, which allows police to enter and search a home without a
       warrant in emergency situations. United States v. Venters, 539 F.3d 801, 806-07 (7th Cir.
       2008). The Illinois Appellate Court for the Second Judicial District has used a two-step2 test


               2
                 The test, as created by People v. Griffin, 158 Ill. App. 3d 46 (1987), initially utilized a
       three-prong test, but the third prong, stating that the search must not be primarily motivated by an
       intent to arrest and seize property, was found irrelevant in determining whether a seizure violated
       the fourth amendment. Brigham City, Utah v. Stewart, 547 U.S. 398, 404 (2006) (holding that the
       United States Supreme Court’s previous cases “ ‘make clear’ that ‘the subjective motivations of the

                                                   -7
                                                    7-
       for determining whether the exception applies. People v. Ferral, 397 Ill. App. 3d 697, 705
       (2009) (citing People v. Griffin, 158 Ill. App. 3d 46, 50-51 (1987)). First, the police must
       have “reasonable grounds” to believe there is an emergency at hand; and second, the police
       must have some reasonable basis, “approximating probable cause,” associating the
       emergency with the area to be searched or entered. Ferral, 397 Ill. App. 3d at 705 (citing
       Griffin, 158 Ill. App. 3d at 50-51). The reasonableness of the officers’ beliefs as to the
       existence of an emergency is determined by the totality of the circumstances known to the
       officer at the time of entry. Ferral, 397 Ill. App. 3d at 705 (citing Griffin, 158 Ill. App. 3d
       at 51). The United States Supreme Court has held that emergency situations include instances
       when someone may be injured or threatened with injury. See Michigan v. Fisher, ___ U.S.
       ___, 130 S. Ct. 546, 548 (2009) (per curiam) (quoting Brigham City v. Stuart, 547 U.S. 398,
       403, 126 S. Ct. 1943, 1947 (2006)).

¶ 30                 A. Reasonable Grounds to Believe an Emergency Exists
¶ 31       In this case, the police certainly meet the “reasonable grounds to believe an emergency
       exists” prong of the test. The officers had been notified of multiple calls to 911 complaining
       of “shots fired” in an apartment at the South Wells building. “A 911 call is one of the most
       common–and universally recognized–means through which the police and other emergency
       personnel learn that there is someone in a dangerous situation who urgently needs help.”
       United States v. Richardson, 208 F.3d 626, 630 (7th Cir. 2000). The defendant in Richardson
       argued that a 911 call, by itself, cannot justify the emergency aid exception to the warrant
       requirement, because 911 calls may be fraudulent or unreliable. Richardson, 208 F.3d at 629-
       30. However, the court found that this argument was too broad, because of the importance
       of 911 calls in alerting police to real emergencies. Richardson, 208 F.3d at 630. The court
       held that it would not “exclude the possibility of a case in which it would be objectively
       unreasonable for a police officer to rely on a 911 call” to create the objective belief that an
       emergency exists; but based upon the facts in the record, the court concluded that the police
       were justified in entering the defendant’s home. Richardson, 208 F.3d at 631. Here the 911
       calls were many and one even designated the unit as the first “first floor rear” unit when there
       were only two units on the first floor.
¶ 32       In United States v. Elder, the United States Court of Appeals for the Seventh Circuit held
       that a warrantless search made pursuant to an anonymous 911 call was reasonable under the
       fourth amendment. United States v. Elder, 466 F.3d 1090 (7th Cir. 2006). In Elder, an
       unidentified man dialed 911 and told the police that he believed he was observing people
       involved with methamphetamine production or distribution. Elder, 466 F.3d at 1090. The
       caller never identified himself or the suspected perpetrators, and he hung up abruptly. Elder,
       466 F.3d at 1090. When officers arrived at the caller’s address, they observed that the lights



       individual officers ... ha[ve] no bearing on whether a particular seizure is ‘unreasonable’ under the
       Fourth Amendment’ ” (emphasis added) (quoting Graham v. Connor, 490 U.S. 386, 397 (1989)). See
       also People v. Ferral, 397 Ill. App. 3d 697, 705 n.3 (2009) (holding that Illinois courts have
       expressly followed Brigham City’s rejection of the subjective prong).

                                                   -8
                                                    8-
       and the television were on by looking through the window, but no one answered when they
       knocked on the door. Elder, 466 F.3d at 1090. The Seventh Circuit held that the police could
       not have known whether the caller was in danger or injured unless they entered the home to
       perform an investigation. Elder, 466 F.3d at 1090-91. The court held that the belief that the
       caller was injured or in danger was reasonable because violence associated with the drug
       trade “created a possibility that violence had been done” or that the caller was being held
       hostage at gun- or knife-point. Elder, 466 F.3d at 1091. The court found that the totality of
       these circumstances was enough to create a reasonable belief that an emergency existed,
       allowing for a warrantless search. Elder, 466 F.3d at 1091.
¶ 33       Defendant cites People v. Feddor to argue that, because no one observed any injuries
       prior to the police entering the apartment, the police could not have had a reasonable belief
       that an emergency existed. People v. Feddor, 355 Ill. App. 3d 325 (2005). However, the
       nature of the emergency at issue in Feddor is much different than that present in the case
       before this court. In Feddor, the police received a call informing them of a motor vehicle
       accident and that one of the vehicles had fled the scene. Feddor, 355 Ill. App. 3d at 327. The
       caller had followed the vehicle and reported that the driver, who was identified as the
       defendant, returned to his home located one-quarter of a mile from the accident site and
       pulled into his garage and closed the door. Feddor, 355 Ill. App. 3d at 327. The witness
       reported that the vehicle was badly damaged and that the driver had been “hanging out of the
       vehicle” as he was driving. Feddor, 355 Ill. App. 3d at 327. The police arrived at the driver’s
       house, rang the doorbell, and received no answer. Feddor, 355 Ill. App. 3d at 327. The police
       waited 10 minutes for a third officer to arrive, then after conferring with that officer, called
       the fire department. Feddor, 355 Ill. App. 3d at 327. When a fire truck and ambulance
       arrived, the police forcibly entered the residence and arrested the driver for driving under the
       influence of alcohol. Feddor, 355 Ill. App. 3d at 327.
¶ 34       The court in Feddor found that the facts did not support a reasonable belief that an
       emergency existed. Feddor, 355 Ill. App. 3d at 331. The court summarized the facts known
       to the police as follows: the police knew that the defendant had been in an accident, that he
       had driven himself home, that the caller had not noticed anything physically wrong with the
       defendant, and that the defendant did not answer his door. Feddor, 355 Ill. App. 3d at 331.
       Based upon these facts, the court concluded that the police could not reasonably believe an
       emergency was occurring. Feddor, 355 Ill. App. 3d at 327. Nothing would reasonably
       suggest to the police that the defendant required immediate aid to “safeguard his [physical]
       well-being.” Feddor, 355 Ill. App. 3d at 327.
¶ 35       Further, the police officers waited for 10 minutes at defendant’s home before requesting
       aid from the fire department. Feddor, 355 Ill. App. 3d at 327. This fact strongly suggests that
       the police did not believe an emergency situation existed; it is reasonable to conclude that
       the fire department was called because of the probability of their need after the police broke
       into defendant’s home. See People v. Koester, 341 Ill. App. 3d 870, 875 (2003) (holding that
       because the police officers waited for half an hour before entering the defendant’s residence,
       their testimony that they believed an emergency situation existed was placed into doubt).
       Although the standard is objective, rather than subjective, the fact that the police waited
       indicates that the officers did not have a belief, objective or subjective, that they were

                                                 -9
                                                  9-
       responding to an emergency situation. In an emergency, some person is in need of immediate
       aid. Feddor, 355 Ill. App. 3d at 331. Waiting 10 minutes undermines the purpose of the
       emergency aid exception because in that time, the emergency could pass.
¶ 36       In contrast, the police in the case at bar had been informed of multiple calls to 911
       complaining that gunshots had been fired in an apartment at the South Wells building. One
       of the calls had specified that the shots came from the first-floor rear unit. Although the
       police had no specific details about the identity or appearance of either the shooter or any
       potential victim, the probability that someone had been shot was sufficient to create a
       reasonable belief that an emergency existed. The police responded to the facts available to
       them, which led them to reasonably infer that an emergency was in progress. In addition, the
       police in this case responded immediately. Unlike in Feddor or Koester, the police arrived
       at the building as quickly as possible and immediately entered defendant’s home shortly
       thereafter.
¶ 37       Defendant’s use of Feddor to argue that the amount of facts known to police determines
       the reasonableness of the belief of the existence of an emergency misconstrues the case’s
       holding. Feddor, 355 Ill. App. 3d at 331 (holding that the totality of the facts presented in the
       case did not support the finding of an emergency situation). The number of facts available
       to the police is important; however, each case is decided by the totality of its own unique
       facts. Feddor, 355 Ill. App. 3d at 331-32. Contrast Feddor, in which the police received a
       plethora of facts from a witness who had called 911, with Hanson v. Dane County, in which
       the only facts known to the police were that a 911 call had been made, but before the caller
       could say anything, the line went dead, and all attempts by the 911 dispatcher to reestablish
       contact with the caller were unsuccessful. Hanson v. Dane County, 608 F.3d 335, 337 (7th
       Cir. 2010). In Hanson, police officers arrived at the location where the call was made,
       entered the residence without permission, and questioned the four occupants. Hanson, 608
       F.3d at 337. The police learned that the caller had been attacked by her husband and
       proceeded to arrest the husband. Hanson, 608 F.3d at 337. However, the caller refused to
       press charges and the case was dismissed. Hanson, 608 F.3d at 337. The attacker proceeded
       to sue the county for violation of his fourth amendment rights, but the United States Court
       of Appeals for the Seventh Circuit found that the warrantless entry fell under the emergency
       aid exception. Hanson, 608 F.3d at 337-38.
¶ 38       The court reasoned that because the lack of an answer to a dispatcher’s attempts to return
       a 911 call implies that the caller is unable to pick up the phone, which is often due to injury,
       threat of violence, or a medical emergency, the 911 call provided the officers with probable
       cause to enter the residence. Hanson, 608 F.3d at 337. The court found that other reasons for
       a caller failing to respond exist, such as a child dialing 911 by accident or someone calling
       911 on a cellular phone that had been set to “silent,” and who thus did not realize that the
       dispatcher was attempting to call back, but concluded that an unanswered return call is
       sufficient to create the reasonable belief that an emergency situation exists. Hanson, 608 F.3d
       at 337-38. Clearly, the number of facts known to police may be important, but it is the
       content of the facts that is most important.
¶ 39       Multiple calls to 911 complaining that people overheard gunshots being fired created a
       reasonable belief that an emergency situation existed at the first-floor rear unit of the South

                                                 -1
                                                  10-
       Wells building and that someone was in need of aid. Defendant’s arguments to the contrary,
       which are that the police could not be sure whether or not the sounds were in fact gunshots
       and that none of the calls were made by anyone who had physically observed a gun, if
       accepted, would frustrate the purpose of the 911 emergency system. As the Seventh Circuit
       found in Hanson, multiple reasons exist as to why no one who had observed a gun had called
       911. Hanson, 608 F.3d at 337. If someone had been shot and was in need of medical
       attention, he or she might not be able to operate a phone. Hanson, 608 F.3d at 337.
       Furthermore, anyone else in the apartment might have been afraid to call 911 because of
       threats of physical violence from the person holding the gun. Hanson, 608 F.3d at 337.
¶ 40        The reasonableness prong of the test is determined by the totality of the circumstances
       known to the officer at the time of entry. Ferral, 397 Ill. App. 3d at 705 (citing Griffin, 158
       Ill. App. 3d at 51). The United States Supreme Court has cautioned courts against second-
       guessing the police’s assessment of the situation. Ryburn v. Huff, ___ U.S. ___, ___, 132
       S. Ct. 987, 992 (2012) (per curiam). Police officers often must make split-second decisions,
       without the benefit of immediate hindsight, in situations that are often “ ‘tense, uncertain,
       and rapidly evolving.’ ” Ryburn, ___ U.S. at ___, 132 S. Ct. at 992 (quoting Graham v.
       Connor, 490 U.S. 386, 396-97 (1989)).
¶ 41        The dissent finds that the officers’ belief that an emergency existed was not objectively
       reasonable because the officers did not see anyone injured from their vantage point from
       outside the apartment, nor did they see physical evidence of a disturbance until after they
       entered the apartment. Infra ¶ 88.
¶ 42        In support, the dissent cites to People v. Mario T., 376 Ill. App. 3d 468 (2007). Infra
       ¶ 100. In Mario T., the police received a call stating that three males were breaking into a
       vacant unit on the second floor of a building. Mario T., 376 Ill. App. 3d at 469. Upon
       arriving at the second floor of the building, the responding officers observed four males
       “loitering” in the hallway. Mario T., 376 Ill. App. 3d at 469. One of the responding officers
       observed the four males for “a ‘few seconds’ ” then decided to conduct field interviews to
       determine whether they lived in the building. Mario T., 376 Ill. App. 3d at 469. When the
       officer learned that the males did not live in the building, she patted the defendant down to
       determine whether he was armed. Mario T., 376 Ill. App. 3d at 469. The officer claimed that
       she feared for her safety because the building was known as an area of high drug and gang
       activity, and her experience as a police officer taught her that people involved with drugs and
       gangs were often armed. Mario T., 376 Ill. App. 3d at 469. This court noted that there was
       nothing in the record to indicate that the police observed whether any apartment doors were
       ajar or showed damage indicative of a break-in. Mario T., 376 Ill. App. 3d at 474. This court
       ultimately concluded in Mario T. that the police’s lack of an investigation into whether the
       calls were legitimate strongly indicated that the stop and frisk was improper. Mario T., 376
       Ill. App. 3d at 476.
¶ 43        The facts presented in the case at bar are distinguishable from the facts in Mario T. Here,
       the calls reported that the shots were heard from a specific apartment. Thus, the officers
       would not be able to corroborate the facts of the 911 calls until they were inside the
       apartment. This was truly an emergency aid exception to the warrantless search. See Elder,
       466 F.3d at 1090-91 (holding that police officers could not have known whether a caller to

                                                -1
                                                 11-
       911, who complained of methamphetamine at an address and hung up abruptly, was safe
       until after they entered the residence located at the address). Unlike a break-in, which would
       show signs of damage to the door of the broken-into apartment, if someone had been shot
       inside defendant’s apartment, the police could not know the extent of the emergency until
       they had conducted a search inside the apartment. Mario T., 376 Ill. App. 3d at 474; Elder,
       466 F.3d at 1090-91. To hold that the police could not enter an apartment to search for
       gunshot victims when multiple 911 calls informed them that gunshots had been heard inside
       the apartment would undermine the purpose of the 911 system and unreasonably delay
       medical attention to people in need of immediate assistance.
¶ 44       The dissent cites to People v. Simmons, 210 Ill. App. 3d 692 (1991) (infra ¶ 91), for the
       proposition that the State has the burden of showing legal justification for a warrantless
       search if the defendant “was doing nothing unusual at the time of search.” Simmons, 210 Ill.
       App. 3d at 699. Simmons is factually distinguishable from the instant case because it did not
       involve an emergency situation. Police officers in Simmons executed a search warrant
       authorizing them to search (1) a particular location and (2) an unidentified black male,
       described as approximately 5 feet 8 inches and 180 pounds, with brown hair, brown eyes, a
       medium complexion, and approximately 22 years of age. Simmons, 210 Ill. App. 3d at 694.
       The warrant authorized the police to search for cocaine and paraphernalia associated with the
       use and sale of cocaine. Simmons, 210 Ill. App. 3d at 694. With the exception of a four-inch
       discrepancy in height, the physical description fit the defendant. Simmons, 210 Ill. App. 3d
       at 695. However, the appellate court found that the description would fit a large number of
       black males because most black men have brown eyes and brown hair. Simmons, 210 Ill.
       App. 3d at 698. When the police executed the search, there were other black males present
       with defendant, and the appellate court found that the State presented no evidence to explain
       why the officers chose to search the defendant rather than the other men present. Simmons,
       210 Ill. App. 3d at 698. The warrant was found to be too general to support a search of the
       defendant. Simmons, 210 Ill. App. 3d at 698.
¶ 45       In Simmons, the State argued that, even if the warrant was too general to support the
       search of the defendant, the police were authorized to make a warrantless search based on
       probable cause to prevent the disposal or concealment of the cocaine described in the
       warrant. Simmons, 210 Ill. App. 3d at 699. The appellate court stated that warrantless
       searches are per se unreasonable, and the State has the burden of proving a connection
       between the searched individual and the premises or that independent probable cause existed
       to search the person on the premises. Simmons, 210 Ill. App. 3d at 699. The appellate court
       found that defendant was not an occupant of the premises, so the State was required to prove
       independent probable cause to justify the search. Simmons, 210 Ill. App. 3d at 700. The
       appellate court ultimately concluded that the State presented no evidence to establish
       independent probable cause to search the defendant; there was no contraband in open view
       and the defendant did not act suspiciously and he cooperated with police. Simmons, 210 Ill.
       App. 3d at 700.
¶ 46       Contrast Simmons with the case at bar, in which the police received multiple calls to 911
       claiming that gunshots had been fired in a particular location. In this case, the police were
       responding to an emergency situation, which creates an exception to the prohibition against

                                               -1
                                                12-
       warrentless searches. Venters, 539 F.3d at 806-07. The State presented evidence of multiple
       calls to 911 complaining of gunshots, at least one of which specified that the shots were
       heard inside defendant’s apartment. This evidence was sufficient to create the reasonable
       belief that an emergency situation necessitating a fast response existed. Richardson, 208 F.3d
       at 630 (holding that the 911 system “fits neatly with the central purpose of the exigent
       circumstances (or emergency) exception to the warrant requirement” because it informs
       police of people in need of immediate assistance); Hanson, 608 F.3d at 337 (holding that
       when police receive a call to 911 and the person on the other end cannot respond, that is
       sufficient to create the reasonable belief that an emergency exists, despite the fact that
       nonemergency reasons for the lack of a response exist as well). For these reasons, we do not
       find the cases cited by the dissent to be persuasive.
¶ 47       Based upon the totality of the circumstances known to the officers at the time, namely,
       that multiple people had dialed 911 complaining of hearing gunshots, it was reasonable to
       believe that someone had in fact fired a gun. See Ferral, 397 Ill. App. 3d at 705. Because it
       is reasonable to conclude that someone might have been injured from the gunshot, an
       emergency situation existed. Fisher, ___ U.S. at ___, 130 S. Ct. at 548. Police must be
       allowed to respond to emergencies in which someone may have been or is about to be
       injured. The multiple 911 calls created a reasonable belief that someone had been shot and
       was in need of assistance. Therefore, we find that the first prong of the test has been satisfied.

¶ 48                                      B. Probable Cause
¶ 49       The second prong requires that police have a reasonable basis, akin to probable cause,
       associating the emergency with the area to be searched or entered. Ferral, 397 Ill. App. 3d
       at 705. Probable cause exists when “the totality of the facts and circumstances known to the
       officers is such that a reasonably prudent person would believe that the suspect is committing
       or has committed a crime.” People v. Montgomery, 112 Ill. 2d 517, 525 (1986). When
       determining whether probable cause exists, courts look to whether there was a probability
       of criminal behavior, rather than proof beyond a reasonable doubt. People v. Garvin, 219 Ill.
       2d 104, 115 (2006). Courts need not use rigid metrics for determining whether probability
       of criminal behavior existed, but instead must examine “ ‘factual and practical considerations
       of everyday life on which reasonable prudent men, not legal technicians, act.’ ” (Internal
       quotation marks omitted.) People v. Wear, 229 Ill. 2d 545, 564 (2008) (quoting People v.
       Love, 199 Ill. 2d 269, 279 (2002)).
¶ 50       The United States Court of Appeals for the Eleventh Circuit has held that probable cause
       in an emergency situation is based upon a desire to locate potential victims and ensure their
       safety, rather than a reasonable belief that a search will disclose evidence of criminal
       activities. United States v. Holloway, 290 F.3d 1331, 1337-38 (11th Cir. 2002). The court
       held that, in an emergency situation, probable cause may be satisfied when officers
       reasonably believe that someone is in danger. Holloway, 290 F.3d at 1338.
¶ 51       The facts of Holloway are similar to the facts of the case before us. In Holloway, the
       police received multiple 911 calls reporting that people had heard gunshots and arguments
       at a given address. Holloway, 290 F.3d at 1332. The police arrived at the address, observed


                                                 -1
                                                  13-
       two people sitting on the porch, and, “[d]ue to the high-risk nature of the 911 call,” one
       officer drew his service weapon as he exited his vehicle. Holloway, 290 F.3d at 1332. The
       police officers secured the residents in handcuffs, but did not question them, then proceeded
       to search the residence for firearms and gunshot victims. Holloway, 290 F.3d at 1332-33. The
       search revealed a shotgun and spent shells. Holloway, 290 F.3d at 1333.
¶ 52       The Eleventh Circuit concluded that the search did not violate the fourth amendment
       because the officers were operating under a belief that an emergency existed and someone
       may have been shot and in need of medical attention. Holloway, 290 F.3d at 1338. The court
       made special mention of the fact that the 911 call was anonymous and that the United States
       Supreme Court had previously held that an anonymous tip, by itself, was unreliable.
       Holloway, 290 F.3d at 1338 (citing Florida v. J.L., 529 U.S. 266 (2000)). The Eleventh
       Circuit pointed out that the call in J.L. did not report an emergency, but instead merely
       reported that an individual had been observed carrying a firearm, an act of general
       criminality. Holloway, 290 F.3d at 1338 (citing J.L., 529 U.S. at 268). The Eleventh Circuit
       reasoned that this was different from an anonymous report of a gun actually being fired,
       which was the situation in Holloway. Holloway, 290 F.3d at 1338-39. The Eleventh Circuit
       pointed out that the Supreme Court anticipated that an ongoing emergency was
       distinguishable from “general criminality.” Holloway, 290 F.3d at 1338-39. In J.L., the Court
       held that, had the caller reported someone carrying a bomb, the emergency exception would
       have been triggered. Holloway, 290 F.3d at 1338-39 (citing J.L., 529 U.S. at 273-74). See
       also United States v. Whitaker, 546 F.3d 902, 909-10 (7th Cir. 2008) (holding that a report
       of an ongoing emergency is sufficient to create probable cause to detain someone and is
       distinguishable from J.L.).
¶ 53       The facts of the case at bar, similar to those in Holloway, also established probable cause
       for the officers to search the defendant’s home. The police had received multiple 911 calls
       complaining that the callers had heard gunshots at the South Wells building. One such call
       specifically stated that the shots were heard from the first-floor rear apartment. The calls
       created the reasonable belief in the officers that criminal activity had occurred in the first-
       floor rear apartment of the South Wells building and that someone inside the apartment could
       be seriously injured. See Holloway, 290 F.3d at 1338 (holding that probable cause may be
       established by a reasonable belief that someone is in danger). Responding to the call, the
       police entered the apartment for the express purpose of performing a safety check to ensure
       that no one had been injured or was in need of medical assistance.
¶ 54       Defendant’s arguments that the police did not know whether or not they had entered the
       correct apartment and that the officers had never observed defendant fire a gun are deemed
       forfeited because defendant cites no authority to support these arguments. The Illinois
       Supreme Court requires that parties to an appeal support their arguments with citation to
       authority when they submit briefs. Ill. S. Ct. R. 341(h)(7) (eff. July 1, 2008). Failure to do
       so amounts to a waiver of the argument. People v. Sambo, 197 Ill. App. 3d 574, 585-86
       (1990); People v. Trimble, 181 Ill. App. 3d 355, 356-57 (1989) (holding that a party’s failure
       to cite authority would place too great a burden on the reviewing court, forcing it to do the
       party’s research and advocacy in addition to judging the arguments’ merits).
¶ 55       Regardless of defendant’s failure to support his arguments with authority, defendant’s

                                                -1
                                                 14-
       arguments against a finding of probable cause are not persuasive. Defendant argues that the
       police could not have known which apartment to approach, claiming that no caller had given
       a specific unit number. However, evidence shows that one caller had identified the “first
       floor rear” apartment, which adequately described the placement of defendant’s apartment
       within the building.
¶ 56       Defendant also argued that, even under emergency circumstances, if the police did not
       know the specific apartment number from which the gunshots had originated, the police
       officers would be prohibited from performing a door-to-door search within the building.
       However, that was not the situation in this case. Officer Thomas received notice of multiple
       calls to 911 complaining of shots fired, and one of them specifically referred to the “first
       floor rear” unit of the two-flat building in question. The police were directed to a specific
       apartment, thus creating probable cause associating the emergency with the area to be
       searched, namely, the first-floor rear apartment. Therefore, this court finds that both elements
       of the test for the emergency aid exception to the warrant requirement have been met.
¶ 57       The dissent finds Elder and Hanson distinguishable, stating that they did not address
       when an appellate court may reverse the factual findings of a trial court and that Hanson did
       not involve a search and seizure. Infra ¶¶ 96-97. However, in both cases, police officers
       made warrantless entries into homes in response to 911 calls, and thus, the cases provide
       instruction for determining whether the police in the instant case were justified in making a
       warrantless entry pursuant to 911 calls. Elder, 466 F.3d at 1090; Hanson, 608 F.3d at 337.
¶ 58       The dissent finds that the anonymous nature of the 911 calls and the “woefully
       inadequate” information conveyed in the calls distinguishes the instant case from prior cases.
       Infra ¶ 86. Generally, anonymous tips to the police lack sufficient reliability. J.L., 529 U.S.
       at 274. However, the 911 system is one of the most common and well-recognized methods
       of alerting police to ongoing emergencies, which necessitate that police respond quickly.
       Richardson, 208 F.3d at 630. Often, 911 calls are brief and anonymous because the caller is
       in danger. Elder, 466 F.3d at 1091. However, these callers are the very people most in need
       of protection, and to hold that “police cannot take steps to protect a caller’s safety unless they
       know the caller’s identity and ‘reliability’ would require them to act un-reasonably” and
       prolong the response time to in-progress emergencies. (Emphasis in original.) Elder, 466
       F.3d at 1091.3
¶ 59       In Hanson, the Seventh Circuit held that the police were justified in entering a residence
       after receiving no information from the 911 call. Hanson, 608 F.3d at 337. The phone line
       was dead when the dispatcher picked up the call, and all attempts to reestablish contact with
       the caller failed.4 Hanson, 608 F.3d at 337. The court held that this very lack of information

               3
                Although the dissent finds the call in Elder distinguishable from the anonymous calls in the
       case at bar, the 911 call in Elder was also anonymous. Elder, 466 F.3d at 1091.
               4
                When people make calls to 911, the dispatcher receives the phone number and address from
       which the call was made, thereby calling into question whether calls to 911 are ever “anonymous.”
       See Walker v. Litscher, 421 F.3d 549, 552 (7th Cir. 2005) (in which a 911 dispatcher noted that a
       call was coming from a specific address when the eight-year-old caller was unable to provide her

                                                   -1
                                                    15-
       is what made the police officers’ belief that someone was in trouble reasonable. Hanson, 608
       F.3d at 337-38. The 911 system is for reporting emergencies, and a dead line and the lack of
       a response to call-backs implies that the original caller is unable to pick up, most likely
       because the caller is experiencing an emergency. Hanson, 608 F.3d at 337.
¶ 60       The dissent (infra ¶ 99) finds that Richardson is distinguishable because the Seventh
       Circuit referred to it as a “close case,” and the 911 call in the case conveyed more
       information to the police than the 911 calls in the instant case. Richardson, 208 F.3d at 627-
       28, 629. In Richardson, the caller claimed that the defendant had raped and murdered a
       woman and had hidden her body in his basement, and the caller described the defendant’s
       house as a “drug house.” Richardson, 208 F.3d at 627-28. The caller also provided the
       defendant’s name, his own name, and his address, which was also the defendant’s address.
       Richardson, 208 F.3d at 627-28. The police had received a 911 call one week before the call
       at issue in the case reporting a murder at the same address, but the call turned out to be a
       false alarm. Richardson, 208 F.3d at 628. The police found drugs but no murder victim.
       Richardson, 208 F.3d at 628. The court examined the facts before it and determined that,
       despite the previous unfounded call and the fact that the call reported that someone was
       already dead rather than in danger, the police were justified in entering and searching the
       defendant’s home under the emergency aid exception. Richardson, 208 F.3d at 631.
¶ 61       The relevant examination of the instant case in relation to Richardson is not whether
       there were fewer facts known to police, but whether the facts available to the police created
       the objectively reasonable belief that an emergency was in progress. In the instant case, the
       police were responding to complaints of shots being fired inside an apartment, which created
       the reasonable belief that someone had been shot and might be in need of aid inside the
       apartment, necessitating a quick response.
¶ 62       The dissent distinguishes the facts in the case at bar from those in Richardson by stating
       that the police here should have investigated the scene before entering the apartment in order
       to corroborate the claims made in the 911 calls. Infra ¶ 94 (“United States v. Richardson, 208
       F.3d 636, 630 (7th Cir. 2000) (additional information known to the responding police
       officers beyond the detailed information in the 911 call made the officers’ entry into the
       purported ‘drug house’ objectively reasonable in a close case).”). However, the Richardson
       court specifically found the opposite to be true. “The police officers’ claim of exigent
       circumstances was based entirely on the 911 call, and the 911 operators had received a bogus
       call with almost exactly the same report only a week earlier.” (Emphasis added.) Richardson,
       208 F.3d at 629. The “close case” nature of Richardson arose from the fact that the police
       were responding to a 911 call very similar to one made the week before that turned out to be
       a false alarm. Richardson, 208 F.3d at 629. There were no previous false alarms in the case
       at bar, which makes the police’s actions more objectively reasonable than they were in
       Richardson. If police had the time to investigate each 911 call, there would be no need to
       have an emergency aid exception.
¶ 63       The dissent places a lot of weight on the fact that the calls in the case at bar were


       address).

                                               -1
                                                16-
       anonymous and could have been false alarms, similar to the prior call in Richardson. Infra
       ¶ 93. Richardson, 208 F.3d at 628. However, the Richardson court specifically pointed out
       that it had no evidence to indicate that “the 911 system is abused so often that it is
       objectively unreasonable for the police to rely on a call.” Richardson, 208 F.3d at 631.
       Furthermore, some of the very cases the dissent tries to distinguish were based on anonymous
       911 calls. Elder, 466 F.3d at 1090-91 (holding that because many 911 callers are in danger,
       calls are brief and anonymous, and that these are the callers who are most in need of
       immediate police aid); Hanson, 608 F.3d at 337, 340 (holding that the police were justified
       in invoking the emergency aid exception in response to a 911 call in which no information
       was given because the phone line went dead and the police could not reestablish contact with
       the caller). Compare J.L., 529 U.S. at 268, 274 (holding that an anonymous tip was
       insufficient for the police to stop and frisk the defendant when the tip did not report an
       emergency in progress, stating only that the defendant was carrying a gun).
¶ 64       Therefore, we do not find persuasive the dissent’s argument that the facts in this case are
       insufficient to trigger the emergency aid exception; the real question is not the number of
       facts, but whether the facts available supported an objectively reasonable belief that an
       emergency existed.

¶ 65                                IV. Ordering The Occupants Out
¶ 66        When determining whether a specific search or seizure violates the fourth amendment,
       courts must look to the facts and make a decision based upon the totality of the
       circumstances. Ohio v. Robinette, 519 U.S. 33, 39 (1996). The United States Supreme Court
       has frequently declined to adopt bright line or per se rules for determining whether
       government action violates the fourth amendment. Robinette, 519 U.S. at 39. See also
       Florida v. Bostick, 501 U.S. 429, 439 (1991) (reversing the Florida Supreme Court’s
       adoption of a per se rule stating that questioning on a bus always constitutes a seizure).
¶ 67        In this case, we are troubled by the police officers’ command that the residents leave their
       home before they performed the warrantless safety check. The United States Court of
       Appeals for the Ninth Circuit has held that police officers who act without warrants normally
       cannot order people out of their homes for the purposes of arresting the occupant or
       searching the home. United States v. Al-Azzawy, 784 F.2d 890 (9th Cir. 1985). The court held
       that even though the defendant had exited his trailer, which he had only done upon the orders
       of the police, he had only done so under circumstances of “extreme coercion.” Al-Azzawy,
       784 F.2d at 893. Therefore, under the fourth amendment, the arrest occurred inside his trailer.
       Al-Azzawy, 784 F.2d at 893. The court cited to a Sixth Circuit case which held that the
       “ ‘location of the arrested person, and not the arresting agent’ ” is what determines where the
       arrest occurred. Al-Azzawy, 784 F.2d at 892 (quoting United States v. Morgan, 743 F.2d
       1158, 1164 (6th Cir. 1984)). The United States Supreme Court has adopted the reasoning that
       the location of the arrested person controls where the arrest occurred. Elder v. Holloway, 510
       U.S. 510, 513-14 (1994) (quoting Al-Azzawy, 784 F.2d at 893).
¶ 68        In Al-Azzawy, although the Ninth Circuit held that the defendant was arrested in his
       home, which would otherwise be a violation of the fourth amendment, it subsequently


                                                 -1
                                                  17-
       concluded that exigent circumstances existed. Al-Azzawy, 784 F.2d at 895. The court found
       that the police had a reasonable belief that the defendant was keeping explosives in his
       trailer. Al-Azzawy, 784 F.2d at 895. Therefore, even though the arrest occurred in the
       defendant’s home and without a warrant, the court found that it did not violate the fourth
       amendment.
¶ 69        Similarly, in the case at bar, in light of the totality of the circumstances, we do not find
       that the police officers’ command to exit the apartment was enough to violate the fourth
       amendment. The police had the right to enter the apartment because both prongs of the
       emergency aid exception had been satisfied. The police had no reason to order the residents
       out of the apartment and could have performed the safety check with them inside. But, based
       on all of the facts at issue, which include the multiple calls to 911 complaining of shots fired
       from the apartment, the search itself did not violate the fourth amendment because exigent
       circumstances existed.

¶ 70                   V. Defendant’s Arguments Regarding Cited Authority
¶ 71       Defendant argued extensively that authority cited by the State was factually
       distinguishable from the case at bar and should not be relied upon by this court in making its
       decision. Defendant’s arguments once again rest on the claim that the officers did not know
       which unit to investigate or that the officers could not be sure whether or not the sounds
       reported by the callers were in fact gunshots. As previously explained, the officers were
       directed to a specific unit, and a 911 call reporting gunshots is sufficient to create a
       reasonable belief that an emergency exists, even though not all 911 calls turn out to be
       genuine. See Hanson, 608 F.3d at 337.
¶ 72       Defendant cites Ferral, United States v. Porter, 594 F.3d 1251 (10th Cir. 2010), Fisher,
       and Brigham City to argue that the police did not know enough about the situation inside
       defendant’s apartment to justify entering without a warrant. Defendant pointed out that, in
       Ferral, the defendants were observed committing a crime. Ferral, 397 Ill. App. 3d at 699.
       In Porter, the caller to 911 specifically named the defendant as the perpetrator. United States
       v. Porter, 594 F.3d 1251, 1253 (10th Cir. 2010). In Fisher, the police responded to a report
       of a man “going crazy,” and upon arriving at the scene, the officers observed multiple signs
       of “chaos.” Fisher, ___U.S. at ___, 130 S. Ct. at 547. In Brigham City, police responded
       to a noise complaint at 3 a.m. and, upon arrival, observed a physical altercation occurring
       inside the house. Brigham City, 547 U.S. at 400-01.
¶ 73       This court has already explained that these factual differences do not undermine the
       police officers’ reasonable belief that an emergency was in progress. When examining
       whether probable cause existed, courts must not adhere to a specific metric, but, rather, must
       apply reason to the facts presented. Wear, 229 Ill. 2d at 564. Each case is unique; sometimes
       a warrantless search satisfies the emergency aid exception based upon minimal facts known
       to police at the time of the search. Hanson, 608 F.3d at 337-38 (in which the only facts
       known were that someone had made a 911 call, hung up before speaking, and did not answer
       the phone when the dispatcher tried to return the call). Other times, a warrantless search will
       be found unreasonable based upon the numerous facts known to police at the time of the


                                                 -1
                                                  18-
       search. Feddor, 355 Ill. App. 3d at 327-28, 331-32 (in which the police knew very specific
       details about the defendant’s physical state and the identity of the citizen who contacted the
       police station).
¶ 74        The United States Supreme Court in J.L. stated in dicta that circumstances may occur in
       which an anonymous 911 call would be sufficient to form probable cause for a search. J.L.,
       529 U.S. at 273-74. Holloway interpreted this to mean that an anonymous 911 call reporting
       an ongoing emergency is sufficient to form a reasonable belief that an emergency is in
       progress. Holloway, 290 F.3d at 1338-39; Whitaker, 546 F.3d at 909-10. Reports of gunshots
       certainly qualify as an ongoing emergency because someone could have been seriously
       injured. The fact that no one witnessed the shootings is irrelevant in this case because the
       shots were reported as coming from inside an apartment. If someone inside had been shot,
       he or she would be unlikely to call 911 because (1) he or she may be too injured to use the
       phone, (2) he or she may be under a threat of violence from the shooter, or (3) both scenarios
       could be true. See Hanson, 608 F.3d at 337 (finding that multiple reasons could exist for
       someone not to call or answer a phone, including being injured or threatened).
¶ 75        Defendant also criticizes the State’s use of People v. Garvin, 219 Ill. 2d 104 (2006), to
       define probable cause. In Garvin, the Illinois Supreme Court held that probable cause
       requires only the “probability of criminal activity, rather than proof beyond a reasonable
       doubt.” (Internal quotation marks omitted.) Garvin, 219 Ill. 2d at 115. Defendant points out
       that the court continued its analysis of probable cause by adding that if questions both of
       whether a crime has been committed and whether a particular individual committed the
       crime, “additional evidence is required to show probable cause.” Garvin, 219 Ill. 2d at 115
       (citing People v. Lee, 214 Ill. 2d 476, 485 (2003)).
¶ 76        Garvin is distinguishable from the present case because the situation in Garvin was not
       an emergency. In Garvin, a citizen called the police to complain that he had noticed a license
       plate stolen from one of his company’s vehicles had been placed on a white van. Garvin, 219
       Ill. 2d at 107. Defendant was not reported to possess a weapon, and at no point was anyone’s
       life in danger. Garvin, 219 Ill. 2d at 107-08. In contrast, Holloway held that the standard for
       probable cause is different when someone’s life is at risk, which was not the case in Garvin.
       Holloway, 290 F.3d at 1338.
¶ 77        In addition, the dual questions of whether a crime had been committed and whether a
       particular individual had committed the crime were not in issue in the case at bar. The
       officers were directed to a specific unit, from which, according to multiple calls to 911,
       gunshots had been heard. Therefore, it was reasonable to believe that the person responsible
       for firing a gun was located inside the apartment. See Garvin, 219 Ill. 2d at 115 (holding that
       the defendant’s presence in and around the stolen vehicle created a reasonable belief that the
       defendant was involved in committing a crime). Defendant’s attempts to factually distinguish
       these cases is not persuasive.
¶ 78        At oral arguments, defendant argued that the multiple calls to 911 did not trigger the
       emergency aid exception because the content of the calls did not allege sufficient facts to
       cause a reasonable person to believe that an emergency existed. Furthermore, defendant
       argued that the United States Supreme Court cases cited were inapposite because the facts


                                                -1
                                                 19-
       of those cases involved the responding officers observing suspicious, violent, or chaotic
       activity at the locations mentioned in the 911 calls. See Brigham City, 547 U.S. at 400-01;
       Fisher, ___ U.S. at ___, 130 S. Ct. at 547. We do not find this argument persuasive.
¶ 79       The purpose of the 911 call system is to alert police to emergencies in progress. People
       v. Cardamone, 232 Ill. 2d 504, 520 (2009). In the case at bar, the police received numerous
       calls informing them that shots had been fired inside a residential structure. The purpose of
       the emergency aid exception is to ensure that police can quickly respond to situations in
       which someone may be in need of immediate aid. To hold that the police were not authorized
       to enter into a home in which multiple people had said shots had been fired would upset the
       purpose of the emergency aid exception. If 911 calls about shots being fired did not qualify
       as a trigger for the emergency aid exception and the police did not enter defendant’s
       apartment until they obtained a warrant, a potential victim of the gunshots complained of
       would not receive the emergency aid he or she required. We can think of no greater need for
       immediate police action than to investigate claims of shots fired and uncover any potential
       victims in need of immediate attention.
¶ 80       We do not condone the fact that the police did not converse with the adult occupants of
       the home to further determine the extent of the emergency or request their permission to
       enter the premises. People do have rights in their home that prevent unlawful entry even by
       the police. People v. Coleman, 194 Ill. App. 3d 336, 340 (1990) (citing Payton v. New York,
       445 U.S. 573, 589, 590-91 (1980)).
¶ 81       However, under the facts of this case, the emergency exception warranted immediate
       police action. The very experienced trial judge indicated on the motion to reconsider that if
       he had viewed the photos shown to him on the State’s motion to reconsider as part of the
       evidence in the case, it would have made a “world of difference.” However, as an accurate
       description of the buildings were depicted in the testimony of the police and for the reasons
       we have stated, we reverse and remand.

¶ 82                                    CONCLUSION
¶ 83       For the above reasons, the judgment of the circuit court of Cook County quashing the
       arrest and suppressing evidence is reversed.

¶ 84       Reversed and remanded.

¶ 85       JUSTICE GARCIA, dissenting.
¶ 86       The State fails to marshal the facts that the evidence adduced at the original suppression
       hearing established, which compel the conclusion that the circuit court erred in its
       suppression order. Nor does the State cite a single case that resulted in the reversal of a grant
       of a motion to quash arrest and suppress evidence with facts or circumstances that are similar
       to the instant case. As a consequence, I remain unconvinced that the police acted lawfully
       in searching the defendant’s residence when the State offered nothing more to justify the
       search than anonymous 911 calls that claimed “shots fired” at a multiunit building. I find the


                                                 -2
                                                  20-
       information conveyed in the 911 calls woefully inadequate to trigger the emergency aid
       exception to the warrant requirement of the United States and Illinois Constitutions.
¶ 87        The circuit court judge below did not set forth his “findings of fact and conclusions of
       law upon which the order [granting the motion] is based” as directed by section 114-12(e)
       of the Code of Criminal Procedure of 1963 (725 ILCS 5/114-12(e) (West 2010)).
       Nonetheless, our assessment of the evidence adduced at the suppression hearing must be
       consistent with the circuit court’s ruling that the search of the defendant’s home and his
       subsequent arrest were unlawful, unless the manifest weight of the evidence is to the
       contrary. See People v. Adams, 394 Ill. App. 3d 217, 226 (2009) (the ruling on the
       suppression motion “conveys certain implicit findings” in the absence of express findings).
       In a simple case such as this where only one witness testified, we need only look to the clear
       facts established by the officer’s testimony and the reasonable inferences arising from that
       testimony, consistent with the circuit court’s ruling on the suppression motion, to assess
       whether the circuit court’s decision is supported by the record. Id. Based on the record before
       us, I cannot agree with the majority that, as a matter of law, the State met its burden to
       establish that the Chicago police officers’ search of the defendant’s home was constitutional
       under the emergency aid exception to the warrant requirement. See People v. Simmons, 210
       Ill. App. 3d 692, 696 (1991) (State must demonstrate legal justification for warrantless search
       if the defendant was doing nothing unusual at the time of the search).
¶ 88        The only evidence heard in this case was at the evidentiary hearing on the defendant’s
       motion to quash arrest and suppress evidence held on June 29, 2010, at which only Chicago
       police officer Andrew Thomas testified. Officer Thomas testified that he and his partner were
       dispatched to a “two flat multiunit” building on South Wells Street. Thomas testified that
       there were multiple calls to 911 claiming that gunshots had been heard coming from that
       location. No specific unit number at the South Wells address was given, but at least one call
       claimed that shots were fired in and around the “first floor rear.” According to Thomas, he
       received information that the calls claimed shots were heard both inside and outside the first-
       floor rear unit at the South Wells address and that a door had been loudly slammed. Thomas
       and his partner arrived at the given address within two to three minutes of the first dispatch.
       Thomas acknowledged there were “other [residential] units there as well.” Thomas knocked
       on the rear door of a unit while announcing his office. A child about two to four years old
       opened the door. When the door opened, Thomas was able to see inside the unit. The officer
       noted nothing out of the ordinary in the residence when he peered inside. He saw no look of
       distress on the children or the adults in the kitchen; he noticed no one bleeding or appearing
       to be injured; he saw no contraband. Without asking a single question of the occupants
       regarding possible shots being fired within the unit or making a single observation to confirm
       that the calls of shots fired concerned the defendant’s residence, the officers effectively
       seized the residence by ordering everyone out, including the defendant, before searching the
       residence. On questioning by the State, Officer Thomas explained, he “searched that
       residence to make sure that no one inside that apartment had been shot.” “[I]t was basically
       for the safety of the public and anyone that could have been inside that apartment.”
¶ 89        Judge Marcus R. Salone, whom we acknowledge is a very experienced trial judge (and
       now a colleague on this court), while not issuing express findings of fact and conclusions of

                                                -2
                                                 21-
       law pursuant to statute, was clear in his ruling. Calls to 911 may be anonymous sometimes
       because the caller is not motivated by public safety as the trial judge noted: “Maybe it’s a
       legitimate call, maybe not.” The experienced judge also questioned the officers’ decision to
       order everyone out of the residence, which permitted the officers to conduct the search of the
       residence outside the presence of any of the occupants: “Based upon [a high number] of calls,
       it’s now okay for the police to go through your underwear drawer. Let’s search. Who knows.
       Because we *** got this call. So let’s see.” Ultimately, the circuit court judge concluded that
       the emergency aid exception to the warrant requirement, which seeks to strike a balance
       between protecting the rights of citizens in their own home and permitting law enforcement
       officers to act reasonably in protecting persons and property, was not met in this case: “I
       didn’t hear a balance between protecting the rights of citizens in a home and public safety.”
¶ 90        The State’s argument, as formulated by the majority, “that the trial court based its
       decision in part on the belief that the police officers searched through drawers and crawl
       spaces at defendant’s apartment” (supra ¶ 21), is preposterous. No reasonable person would
       read the record before us as the State does, claiming that the experienced circuit court judge
       issued findings of fact that the responding officers searched “drawers and crawl spaces at
       defendant’s apartment” when no testimony to that effect was ever introduced. That language
       was clearly hypothetical and was meant only to highlight the officers’ unjustified decision
       to order everyone out of the residence before conducting the so-called safety inspection, a
       decision even the majority calls into question (supra ¶¶ 65-69).
¶ 91        Even if there existed some basis on the record before us to reject the trial judge’s implicit
       factual findings and the reasonable inferences arising therefrom that are consistent with his
       ruling that the search and arrest were unlawful, that alone does not justify the reversal of the
       circuit court’s grant of the defendant’s motion. It was the State’s burden to justify the
       officers’ search of the residence. Simmons, 210 Ill. App. 3d at 696. It bears that same burden
       before us.
¶ 92        Before this court, the State fails to tell us what evidence adduced at the June 29, 2010
       suppression hearing compels the legal conclusion that the officers’ search of the defendant’s
       home was lawful. Nor has the State presented us with any authority that it is permitted to
       “supplement” the woefully insufficient evidence adduced at the suppression hearing with its
       efforts at the “Reconsideration Hearings,” as if the experienced trial judge had either
       reopened the evidence to consider the supplemental evidence, a request the State never made,
       or seriously entertained arguments not grounded on the evidence adduced at the suppression
       hearing. See Klaskin v. Klepak, 126 Ill. 2d 376, 394-95 (1989) (“Where several inferences
       may be drawn from conflicting evidence, the reviewing court must accept that which
       supports the trial court’s decision.”). The judge made clear his rulings on the motions to
       reconsider: the State’s efforts were too little, too late. The only substantive point we can take
       from the “Reconsideration Hearings” is that the judge did not change his original
       decision–the officers’ search of the home was unlawful.
¶ 93        I cannot go along with the majority’s decision to reverse the considered judgment of the
       trial judge, both as to questions of fact and law, where the only evidence supporting a
       decision contrary to the circuit court’s is nothing more than anonymous 911 calls,
       uncorroborated by any observations of the responding police officers at the alleged scene of

                                                 -2
                                                  22-
       the shootings. In my judgment, this case unjustifiably lowers the bar regarding the showing
       the State must make to justify police intrusion into the sanctity of a citizen’s home based on
       the emergency aid exception. That multiple 911 calls were made in this case concerning
       repeated claims of “shots fired” adds little to justify a warrantless search, especially when it
       may well be that the multiple calls were made by the same caller. Nor are we free to conclude
       that the trial judge must have truly meant that the responding police officers searched “crawl
       spaces” and an “underwear drawer” when the State points to nothing more in the record for
       that outlandish claim than its strawman offering, made long after the trial judge had properly
       granted the defendant’s motion.
¶ 94        To be clear, there is no disagreement regarding the analysis to be followed in this case.
       See People v. Ferral, 397 Ill. App. 3d 697, 705 (2009) (two-step analysis to determine
       whether the emergency aid exception applies). My disagreement with the majority is with
       its conclusion that the analysis mandates a reversal of the decision entered in this case. The
       federal cases cited by the majority do not support the reversal of the grant of the motion to
       suppress, grounded as the search was on anonymous 911 calls without a single observation
       by the responding officers that would corroborate the claims in the 911 calls to render the
       officers’ actions objectively reasonable. See United States v. Richardson, 208 F.3d 626, 630
       (7th Cir. 2000) (additional information known to the responding police officers beyond the
       detailed information in the 911 call made the officers’ entry into the purported “drug house”
       objectively reasonable in a close case).
¶ 95        Nor does this case provide a reasonable basis, “approximating probable cause,” to justify
       the officers’ search of the defendant’s home based on an apparently single anonymous 911
       call, of the unknown number of calls that were received, that claimed that shots may have
       been fired inside the rear, first-floor apartment. Ferral, 397 Ill. App. 3d at 705. To be clear,
       I am not advocating that a single 911 call can never provide reasonable grounds to believe
       an emergency exists. Cf. Richardson, 208 F.3d at 630 (the court rejected “a presumption
       under which a 911 call could never support a finding of exigent circumstances”). Whether
       a single call provides a reasonable basis necessarily turns on the details conveyed in the 911
       call. There were no details in the 911 calls in this case to approximate probable cause for a
       search.
¶ 96        The federal cases of United States v. Elder, 466 F.3d 1090 (7th Cir. 2006), and Hanson
       v. Dane County, 608 F.3d 335 (7th Cir. 2010), are readily distinguishable from the instant
       case. Elder involved the review of a denial of a motion to suppress. In Elder, law
       enforcement officers were dispatched to a farm following a 911 call concerning a “meth lab.”
       Elder, 466 F.3d 1090. The caller hung up before the 911 operator was able to ask any
       questions and no one answered at the originating number when the operator called back. Id.
       The lack of an answer triggered a concern for the safety of the caller. Id. Upon arriving at the
       farm, officers could see lights on in the house but no one answered knocks on the door. Id.
       There was a nearby outbuilding, which the district court judge found to have an open door.
       Id. From outside the threshold of the outbuilding door, “the officers saw what appeared to
       be a laboratory.” Id. The officers entered the outbuilding and confirmed by both vision and
       smell the existence of a meth lab. Id. The district court found the officers’ entry to the
       outbuilding reasonable. Id. In affirming the district court’s denial of the defendant’s

                                                -2
                                                 23-
       suppression motion, the reviewing court, in its two-page opinion, did not address at any
       length the district court’s findings of fact and conclusions of law.
¶ 97       Hanson concerned a civil rights lawsuit (pursuant to 42 U.S.C. § 1983 (2006)), involving
       an allegedly unlawful arrest. Hanson, 608 F.3d at 337. In that case, a 911 call was made in
       which the caller hung up before the call was answered. Id. Officers were dispatched to the
       address of the call and entered the home without permission. Id. At the home, the officers
       learned that the wife had called 911 after being bumped by the husband during a heated
       argument. Id. The wife’s statement provided probable cause to arrest the husband for
       domestic battery. Id. The wife refused to cooperate with the prosecution, which led to the
       dismissal of the charge. Id. The husband then filed a section 1983 action, “contending that
       the police violated the fourth, fifth, and fourteenth amendments to the Constitution.” Id. The
       district court granted summary judgment to the defendants, which the court of appeals
       affirmed. Id. at 337, 340. The court of appeals, as did the district court, concluded “that a 911
       call provides probable cause for entry, if a call back goes unanswered.” Id. at 337. Hanson
       did not involve a search of the residence, resulting in the seizure of a weapon as occurred in
       this case. Nor does Hanson provide any guidance on when findings of fact should be rejected
       in reversing a trial court’s decision granting the defendant’s motion to quash arrest and
       suppress evidence.
¶ 98       The per curiam opinion by the United States Supreme Court in Michigan v. Fisher, ___
       U.S. ___, 130 S. Ct. 546 (2009), addressed circumstances that were extreme in comparison
       to the circumstances in this case. In Fisher, police officers responded to a complaint of a
       disturbance and were directed to a particular residence by neighbors. Id. at ___, 130 S. Ct.
       at 547. At the residence, the officers observed “a household in considerable chaos: a pickup
       truck in the driveway with its front smashed, damaged fenceposts along the side of the
       property, and three broken house windows, the glass still on the ground outside.” Id. at ___,
       130 S. Ct. at 547. There was blood on the hood of the pickup. Id. at ___, 130 S. Ct. at 547.
       Looking through a window, “the officers could see respondent, Jeremy Fisher, inside the
       house, screaming and throwing things.” Id. at ___, 130 S. Ct. at 547. The officers had to
       force their way into the house because Fisher had placed a sofa against the front door. Id. at
       ___, 130 S. Ct. at 547. The Michigan lower courts ruled the emergency aid exception to the
       warrant requirement was not triggered by the undisputed facts. Id. at ___, 130 S. Ct. at 548.
       The Supreme Court ruled to the contrary. In gaining entry to the home, the officers acted
       “upon their need to assure that Fisher was not endangering someone else in the house.” Id.
       at ___, 130 S. Ct. at 549.
¶ 99       The Richardson case also highlights by comparison the woefully inadequate information
       conveyed in the multiple 911 calls that the State contends triggered the emergency aid
       exception here. Richardson concerned a 911 call, reporting “that a 19-year-old African-
       American man named ‘Lucky’ had raped and murdered a female,” with the caller stating that
       the body could be found in the basement of a given residence, which the caller described as
       a “drug house.” Richardson, 208 F.3d at 627-28. The caller also provided his name and
       stated he lived at the home where the body was located. Id. at 628. The police had received
       a call of a murder at that same location the week before, which turned out to be false. Id. The
       responding officers encountered the defendant outside the residence. They related the call

                                                 -2
                                                  24-
      regarding a dead body at the residence to the defendant. Id. Richardson responded “that this
      was the second time that week that this had happened.” Id. The responding officers searched
      the home and discovered drugs, but no body. Id. The defendant filed a motion to suppress
      the drugs seized during the warrantless search of his home. Id. The district court denied the
      motion, which the court of appeals affirmed. Id. at 628-29. Of note, the court of appeals
      declared Richardson to be “a very close case.” Id. at 629. Nonetheless, the court explained
      “that 911 calls reporting an emergency can be enough to support warrantless searches under
      the exigent circumstances exception, particularly where, as here, the caller identified
      himself.” (Emphasis added.) Id. at 630. In the course of addressing the concerns of both the
      defendant and the district court in permitting a search based solely on a 911 call, the
      Richardson court acknowledged the possibility that the 911 system could be subject to abuse
      if “phony calls about their neighbors [would provide justification for] the police to enter and
      search their neighbors’ property without a warrant.” Id. at 631. “While we do not exclude the
      possibility of a case in which it would be objectively unreasonable for a police officer to rely
      on a 911 call, because of additional information available to the officer, this is not that case.”
      (Emphasis added.) Id. I submit that the case before us is precisely “that case.”
¶ 100      None of the cited federal cases, Richardson, Hanson, Elder, or Fisher, is similar to the
      instant case, which involved only the barest of facts conveyed in the 911 calls. The opinion
      in this case distressingly lowers the showing the prosecution must make to invoke the
      emergency aid exception, at least by comparison to the cited federal cases. Based on the
      majority’s decision, the State need only point to multiple anonymous 911 calls concerning
      “shots fired” to invoke the emergency aid exception to justify the search of a private
      residence by law enforcement officers even when the responding officers fail to ask any
      questions or observe anything that might confirm that the calls are legitimate. See In re
      Mario T., 376 Ill. App. 3d 468, 475 n.3 (2007) (quoting Florida v. J.L., 529 U.S. 266, 275
      (2000) (Kennedy, J., concurring, joined by Rehnquist, C.J.) (“If the telephone call is truly
      anonymous, the informant has not placed his credibility at risk and can lie with impunity.
      The reviewing court cannot judge the credibility of the informant and the risk of fabrication
      becomes unacceptable.”)). The anonymous 911 calls in this case may reflect the possible
      abuse of the 911 system that can result in the unfettered (and hence unconstitutional)
      intrusion into a home that Richardson recognized as a possibility. See People v. Lenyoun,
      402 Ill. App. 3d 787, 800 (2010) (“physical entry of the home is the chief evil against which
      the wording of the Fourth Amendment is directed” (internal quotation marks omitted)).
¶ 101      Unlike Richardson, the barest of information provided by the 911 calls makes the instant
      case not a “close case” in favor of invoking the emergency aid exception. While officers
      being sent to the location to investigate the calls of shots fired was undeniably the right
      response from the Chicago police department, the calls, standing alone, did not reasonably
      and objectively justify the action taken by the officers of ordering all the occupants out of the
      apartment and conducting a search without any effort by the responding police officers to
      corroborate, by their own observations or inquiries, the legitimacy of the anonymous 911
      calls.
¶ 102      Accordingly, I dissent.


                                                 -2
                                                  25-